* Motion for rehearing denied, with $25 costs, on March 12, 1946.
This is an action to foreclose a materialman's lien for lumber sold by Henry Nickel, sole trader doing business as Henry Nickel  Company, plaintiff, against Agnes Black and H. Dore, defendants, commenced April 22, 1944.  From a judgment entered June 4, 1945, dismissing plaintiff's complaint *Page 123 
and awarding judgment to defendants on their counterclaim, plaintiff appeals.
During the fall of 1942 Agnes Black and her son, H. Dore, decided to erect a building on West Clybourn street in the city of Milwaukee.  Agnes Black testified that about a week prior to October 1, 1942, she went to the lumberyard of Henry Nickel  Company, and talked with someone there about purchasing lumber, and that thereafter she returned a second time and spoke to some party about the lumber she desired. She then called the plaintiff by telephone on October 1, 1942, about the lumber she expected to purchase, and he advised her to make the purchase and pay for the lumber at that time as the OPA was going to freeze the sale of lumber, and that if more than half of the purchase price was paid the lumber would be considered sold and would not be affected by any freezing order.  She testified that later in the morning of October 1, 1942, she went to the plaintiff's place of business with her carpenter and had a list of lumber that she desired; that she and her carpenter looked at some of the lumber in the yard and that she then went to the office and talked with Nickel, who again urged her to pay as much as she could immediately to avoid the rumored lumber freeze.  She claims that at that time she paid him the sum of $500 in cash, and received a yellow copy of the receipt made out on an autographic register, which is the receipt in dispute in this action.  The sheets or slips in the autographic register were in triplicate, the white original being retained by the seller for general bookkeeping records, the pink copy to be returned to the office showing delivery of merchandise, where merchandise was delivered, and the yellow copy to be delivered to the purchaser as evidence of the transaction.  The sheets in the autographic register were numbered consecutively, each sheet of the triplicate set bearing the same number.  Plaintiff Nickel signed his name on the yellow copy given to the defendant, but the original and pink copy do not have this signature. *Page 124 
A list of the lumber desired was furnished to the foreman of the yard by the carpenter, who was to construct the building, about October 5, 1942, according to the lumberyard foreman, and was thereafter priced by Nickel.  Appellant claims that on October 8 or 9, 1942, Agnes Black and H. Dore were at the lumberyard, and Dore gave a postdated check, dated October 12, 1942, for the sum of $500, which was cashed October 14, 1942.  Dore denies he was at the lumberyard when the check was given, and claims to have issued and delivered the check at his place of business on the date shown on the check.
Lumber deliveries started October 14, 1942, and continued until the building was completed, further payments being made at later dates.  Receipts were issued as payments were made after October 12th, and there is no dispute about the later payments.
Defendants interposed a counterclaim on the day of trial for an alleged overpayment.  From a judgment dismissing plaintiff's complaint and awarding judgment to the defendants on their counterclaim, plaintiff appeals.  Further facts will be stated in the opinion.
After receiving respondents' answer appellant demanded a bill of particulars under sec. 263.32, Stats.  An original and copy of the bill of particulars were forwarded to appellant's counsel after the expiration of ten days from date of demand.  Appellant's counsel retained a copy, returning the original with a notation thereon:  "Received copy this 29th day of September, A.D. 1944."  The action did not come on for trial until April 16, 1945, and counsel objected to respondents being permitted to give evidence relative to the items in the account, as the bill of particulars had not been served within the ten days required by statute.  No proof was offered *Page 125 
that this interfered with appellant's counsel preparing for trial or that he was deprived of the opportunity to present evidence to disprove the bill of particulars, and there is no evidence that respondents' counsel was informed that objection would be made to the receipt of the evidence to sustain the bill of particulars as served at the time of trial.  It is considered that the court properly received the evidence over appellant's objection.
The question in dispute in this action is whether a payment was made on October 1, 1942, in addition to the payment made by check October 12, 1942.  Agnes Black testified that on October 1, 1942, she paid the sum of $500 in cash and received the yellow copy of receipt number 992, dated that day.  It is undisputed that a payment of $500 was made by check dated October 12, 1942.  Credit is claimed for the two payments. Appellant denies that a payment of $500 in cash was made on October 1, 1942, and explains that the receipt dated October 1, 1942, is the receipt for the postdated check of October 12, 1942, which receipt was dated back to October 1, 1942, so as to prevent any freezing of lumber by the OPA.  To sustain his position he shows that triplicate receipts issued from an autographic register containing rolls of receipts in triplicate demonstrate that receipt 992 must have been issued on or about October 9, 1942, which is the date he claims the postdated check of October 12, 1942, was delivered.  This is confirmed by the dates on prior and subsequent receipts to receipt number 992.  Only one receipt was issued for the two payments in question.
The trial court found that payment was made on October 1, 1942, as claimed by respondents, for which they were entitled to credit.  The sole question is whether this is against the great weight and clear preponderance of the evidence.  The trial court had an opportunity to observe the witnesses and weigh their credibility.  He undoubtedly gave due consideration to the dates on which receipts of prior and subsequent numbers *Page 126 
were issued, and after due consideration concluded that the payment of $500 had been made on October 1st, as claimed by respondents.  To substantiate this conclusion there is the testimony of Agnes Black, together with the receipt issued by appellant dated October 1, 1942.  Under this statement of facts it is considered that the judgment is not against the great weight and clear preponderance of the evidence.
Appellant also contends that defendants should not have been permitted to interpose a counterclaim on the day of trial. After allowing credit of the amounts which it was agreed by both parties respondents were entitled to, it was also agreed that in the event the item of $500 which was in dispute was allowed, respondents had made an overpayment of $50.45, for which they were entitled to refund as an overpayment.  It was for this amount that the court permitted a counterclaim to be interposed.  This was proper under sec. 269.44, Stats., which provides:
"The court may, at any stage of any action or special proceeding before or after judgment, in furtherance of justice and upon such terms as may be just, amend any process, pleading or proceeding, notwithstanding it may change the action from one at law to one in equity, or from one on contract to one in tort, or vice versa; provided, the amended pleading states a cause of action arising out of the contract, transaction or occurrence or is connected with the subject of the action upon which the original pleading is based."
In Turner Mfg. Co. v. Gmeinder (1924), 183 Wis. 664,669, 198 N.W. 611, the court said:
"It is well settled that when a trial court keeps within the limitations imposed by the statute as to allowing amendments, the power is very broad, resting in sound discretion, and the decision will not be disturbed except for a clear abuse of judicial power." *Page 127 
See also Kaegi v. Industrial Comm. (1939) 232 Wis. 16,285 N.W. 845.
By the Court. — Judgment affirmed.